As filed with the Securities and Exchange Commission on, 2009 Registration No. 333-155552 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A9 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Educators Academic Journal, Inc. (Name of registrant in its charter) Nevada 2721 26-2538377 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Educators Academic Journal, Inc. 9811 West Charleston Blvd., #111 Las Vegas, NV 89117 (702)553-1007 (Address and telephone number of principal executive offices and principal place of business) Educators Academic Journal, Inc. 9811 West Charleston Blvd., #111 Las
